DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 9/13/19, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

   2.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 1-4, 8, 10-14, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi (US PGPUB # 20170249201 A1).

With respect to claim 1, the Yi reference teaches a memory reading method comprising: 
reading data from a memory cell array of a nonvolatile memory where data is written after randomization, using a first read voltage; (paragraph 226, where the controller 200 randomizes the data DATA-IN transmitted to the semiconductor memory device 100 and controls the number of bits of "1" to be similar to the number of bits of "O" in the data DATA-IN; and where controller 200 optimizes a read voltage [and thus there is a ‘first read voltage’ before the optimization] in order to perform a read retry operation) 
counting a total number of bits set to either 1 or 0 in the read data; (paragraph 226, where controller 200 counts the number of bits of "1" and "0" of the data DATA-OUT read from the semiconductor memory device 100, optimizes a read voltage in order to perform a read retry operation, and performs an operation for correcting errors of the data DATA-OUT) 
performing an error correction on the read data; (paragraph 226, where controller 200 counts the number of bits of "1" and "0" of the data DATA-OUT read from the semiconductor memory device 100, optimizes a read voltage in order to perform a read 
in case of failure of the error correction, retrying reading the data using a second read voltage only when the counted total number of bits falls within a first predetermined range. (paragraph 196, where when the reception count information does not coincide with the transmission count information, the controller 200 does not transmit the operation start command but transmits the command, the address, and the data DATA-IN to the semiconductor memory device 100 again)

With respect to claim 2, the Yi reference teaches the memory reading method according to claim 1, further comprising: after the retry of the reading, performing an error correction on the read data. (paragraph 226, where controller 200 counts the number of bits of "1" and "0" of the data DATA-OUT read from the semiconductor memory device 100, optimizes a read voltage in order to perform a read retry operation, and performs an operation for correcting errors of the data DATA-OUT)

With respect to claim 3, the Yi reference teaches the memory reading method according to claim 2, further comprising: in case of success of the error correction after the retry of the reading, outputting a signal indicating the success of the error correction. (paragraph 210, where error correcting block 1250 detects errors of the data received from the semiconductor memory device 1300 by using an error correcting code (ECC) and corrects the detected errors)

With respect to claim 4, the Yi reference teaches the memory reading method according to claim 2, further comprising: in case of failure of the error correction after the retry of the reading, outputting a signal indicating the failure of the error correction. (paragraph 185, where the controller 200 may prevent an operation from being performed on the data DATA-IN in which the transmission errors occur)

With respect to claim 8, the Yi reference teaches the memory reading method according to claim 1, wherein the error correction is performed by an Error Correction Code (ECC) circuit. (paragraph 210, where error correcting block 1250 detects errors of the data received from the semiconductor memory device 1300 by using an error correcting code (ECC) and corrects the detected errors)

With respect to claim 10, the Yi reference teaches the memory reading method according to claim 1, wherein the total number of bits are counted by a counter circuit arranged in a memory device. (paragraph 226, where controller 200 counts the number of bits of "1" and "0" of the data DATA-OUT read from the semiconductor memory device 100, optimizes a read voltage in order to perform a read retry operation, and performs an operation for correcting errors of the data DATA-OUT) and

Claims 11-14 and 18-19 are the memory system implementation of claims 1-4, 8, and 10, and rejected under the same rationale above.  

Claim 20 is the non-transitory computer readable medium implementation of claims 1-4, 8, and 10, and rejected under the same rationale above.  

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi (US PGPUB # 20170249201 A1) in view of Pittelko (US PGPUB # 2013/0254458 A1).

	With respect to claim 9, the Yi reference does not explicitly teach the memory reading method according to claim 1, wherein the memory cell array is formed by a plurality of single level cells.
	The Pittelko reference teaches it is conventional to have wherein the memory cell array be formed by a plurality of single level cells. (paragraph 4, where SLC devices can have advantages over MLC devices in faster write speeds, lower power consumption, and higher cell endurance)
At the time of the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the Yi reference to have wherein the memory cell array be formed by a plurality of single level cells, as taught by the Pittelko reference.

Therefore it would have been obvious to combine the Yi and Pittelko references for the benefits shown above to obtain the invention as specified in the claim.

   3.   ALLOWABLE SUBJECT MATTER
Claims 5-7 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

   4.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 5-7 and 15-17 are allowable as noted above.
        a(2)  CLAIMS IN THE APPLICATION
	Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137